am the ﬂHniteh gatateg Qtnurt of erheral @Iaimg

OFFICE OF SPECIAL MASTERS
No. 15-853V
Filed: December 14, 2015

B.P., *
* Special Master Gowen
Petitioner, *
* Motion to Redact.
Vie"; *
SECRETARY OF HEALTH *
AND HUMAN SERVICES, *
*
Respondent. *
*
* * * * * >l< * * * * * * * * * *

B.P., Pro Se, Lexington, KY, for petitioner.
Althea W. Davis, United States Department of Justice, Washington, DC, for respondent.

 

 
 

HG NPART AND = pART pETITI . N . ,

_TO REDACTIE

 

 

 

I. Procedural and Factual History

On August 10, 2015, B.P. (“petitioner”) ﬁled a petition pursuant to the National Vaccine
Injury Compensation Program.2 42 U.S.C. §§ 300aa-1 to -34 (2012). Petitioner alleged that as a
result of receiving a polio vaccine on April 25, 1955, she suffered poliomyelitis at age seven. E
Petition at Preamble, docket no. 1, ﬁled Aug. 10, 2015. On November 9, 2015, the undersigned
issued a decision dismissing the petition under § 300aa-16(a)(1). See Decision, docket no. 8, ﬁled
Nov. 9, 2015. On November 19, 2015, petitioner timely ﬁled a motion to redact personal
identifying information, ﬁnancial information, and medical documentation from the entire record
in this matter, including petitioner’s medical records ﬁled in support of her petition. E Motion

 

1 Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat.
2899, 2913 (codiﬁed as amended at 44 U.S.C. § 3501 note (2012)).

 

2 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codiﬁed as amended,
42 U.S.C. §§ 300aa-1 to -34 (2012) (Vaccine Act or the Act). All citations in this decision to

individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.

I [H

to Redact at l—2, docket no. 9, ﬁled Nov. 19, 2015. Along with her motion, petitioner ﬁled the
entire evidentiary record in this case with portions redacted as she sees ﬁt. In support of her motion,
petitioner raises concerns of unnecessary invasion of privacy.

11. Discussion

A motion for redaction is governed by section l2(d)(4)(B) of the Vaccine Act. E 42
U.S.C. §300aa—12(d)(4)(B). That section provides that information concerning “medical ﬁles and
similar ﬁles” may be redacted if its disclosure “would constitute a clearly unwarranted invasion of
privacy.” I_d. What constitutes a “clearly unwarranted invasion of privacy” requires balancing
petitioner’s “right of privacy against the public purpose of the Vaccine Act.” W.C. v. Sec’y of
Health & Human Servs., 100 Fed. Cl. 440, 460 (201 1). While a petitioner has an interest in keeping
sensitive medical or other information private, the public has an interest in disclosure, so as to
increase public awareness of vaccines and the medical conditions they may cause. Id. at 461. In
other words, sensitive information is often the subject of the litigation, and “in cases where
sensitive information is the subject of the dispute, that information is routinely disclosed in
decisions, to enable the reader to follow and understand the decision maker’s rationale.” Castagna
v. Sec’y of Health & Human Servs., 2011 WL 4348135, *13 (Ct. Fed. Cl. Spec. Mstr., Aug. 25,
2011).

Here, petitioner’s name does not bear on public awareness of vaccines and the medical
conditions they may or may not cause. Accordingly, petitioner’s name will be substituted with her
initials, B.P., in the case caption and where it appears on CM/ECF.3 Additionally, references to
petitioner’s name as it appears in the dismissal decision issued on November 9, 2015 will be
replaced with her initials. With regard to petitioner’s suggested redactions of medical records and
motions, the undersigned reminds petitioner that while decisions and ruling are posted publicly,
the evidentiary record—including the docket, medical records, and other documents—are
conﬁdential and can be viewed only by counsel of record and court staff with credentials to access
them. Thus, all documents and medical records associated with this case are protected from public
disclosure, with the exception of the decision, which the undersigned will redact to include
petitioner’s initials only. In summary, petitioner's motion to redact her name to initials is
GRANTED, but the motion, to the extent that it requests redaction of her name and other
information from all records ﬁled with the court (which are conﬁdential and not subject to public

view), is DENIED.

The Clerk of the Court is instructed to substitute etitioner’s name with her initials

where it appears on the docket. Additionally, prior to posting the decision issued on November
9, 2015 on the court’s website, petitioner’s name will be replaced wit! er initials, B.P. This order

will also be redacted to include petitioner’s initials ' r 0 post

 

  
 

IT IS SO ORDERED.

 

Thomas L. Gowen
Special Master

3 CMﬂECF stands for “Case Management/Electronic Case Files.”
2